 

2

vs
AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release Page | of 3 Pages

 

UNITED STATES DISTRICT COURT 8 8

    

 

for the A 5 lerey
Eastern District of California JUN 182
EA CLERK, U.S. DISTRICT COURT
UNITED STATES OF AMERICA, EAS ERN DISTRICT OF CALIFORNIA
) DEPUTY CLERK
y. )
) Case No. 1:18-cr-00278-DAD-BAM
ANA CRISTINA QUINONEZ, )

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a,

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making |
any change of residence or telephone number.

 

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California
Place

before U.S. MAGISTRATE JUDGE BARBARA A. McAULIFFE in Courtroom 8 (unless another courtroom is designated)

 

 

on July 8, 2019 at 1:00 PM

Date and Time

 

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

TO U.S. MARSHAL: DELAY RELEASE from jail until the first working day following the third party
custodian providing a signed copy of the release conditions to Pretrial Services.

(Copies to: Defendant (through PTS) PRETRIAL SERVICES US ATTORNEY US MARSHAL)

 
 

 

 

 

ig VRE SMR

AO 1H) (ev (0% EDCA (Uremol) Additions! Conditions of Reteaw (Genera a

QUINONEZ, Ana Cristina
Dac. No. 1:18-CR-00278-DAD/BAM
ADDITIONAL CONDITIONS OF RELEASE

Upon Finding that release by one of the above methods will nat by itsell reasonably assure the appearance ofthe defendant ard the safety
of ther persons and the community, iis FURTHER ORDERED that the release of the defendant is subject to the conditions warked
below:

a The defendant is placed in the custody of:
Name of persen of organization — Alejandra Quinones
who agrees (a) to supervise the defendant in accontance with all conditions of release, (b) to use every effort to assure the

Uppearance of dhe defendant at sl! schoduted coun proceedings, and (c) to notify the caus immediatly in the event the
defendant violates any conglitions of rtease or disappears.

 

¥
if]
@ in
(a) report on a Fegular basis to the following agency:
Pretrial Services and comply with their rules and regulations;

4 (b) report in person to the Pretrial Services Agency immediately following your release from custady;

BH ©)_ cooperate in the collection of a DNA sample:

vi (d) reside at a location approved by the PSO, and not move or be absent from this residence without prior
approval of PSO; travel restricted w Central and Eastem District of Califomia, unless otherwise
approved in advance by PSO;

Ei {e) report any ccvtast with law enforcement to your PSO within 24 hours;

& {f) maintain or actively seek employment, and provide proof thereof to the PSO, upon request;

{g) refrain from possessing a firesmmy/anmmunition, destructive device, or other dangerous weapon;
additionally, you shall provide written proof of divestment of all firearms/arammnition, curreatly under
your control;

2 (bh) refrain from cxcessive use of alcohol, or any use of a narcotic drag or other controlled substance
without a prescription by a licensed medical practitioner; and you shall notify Pretrial Services
immediately of any preseribed meodication(s). However, medical marijuana, prescribed ur not, may not be

8 (i) not operate a motor vehicle without 3 valid driver's license: .

@ Q) clear outstanding warrents or DMV and traffic violations and provide proof to Pretrial Services within 60
days of release from custody;

(k) surrender your passport to the Cicrk, United States District Court, and must not apply for or obtain a
passport during the pendency of this case;
8 (1) participate in the following Location Monitoring program component and abide by all the requirements

of the program, which will include having a location monitoring unit installed in your residence and a
radio frequency transmitter device attached to your person, You shal! comply with all instructions for the
use and operation of said devices as given to you by the Pretrial Services Agency and employces of the.
monitoring company. You shail pay all or part of the costs of the program based upon your ability to pay
as determined by the PSO, HOME DETENTION: You are restricted to your redidence at all times
except for employment; education; religious services; medical, substance abwie, or mental health
ueatment; attomey visits; court appearances: court-ordered obligations; or other activities pie-approved
by the PSO; and,

 

4 (m) have theif release on bond delayed until the first working day following the third party custodian
providing a signed eopy of the release conditions to Pretrial Services.

Geral RRL ta, bt

  

Ee

SEAN

¥
p
¥

 

 

a
a
5
Ee
ty

Says

.
z

 

 
 

« AO 195C (Rey. 09/08- EDCA [Fresno]) Advice of Penalties Page 3 of 3 Pages

ADVICE OF PENALTIES AND SANCTIONS

 

TO THE DEFENDANT: ANA CRISTINA QUINONEZ
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not moye than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

    
      
   
 

I acknowledge that I am the defendant in this case and t
conditions of release, to appear as directed, and surrender t
set forth above.

am aware of the condittens of release. I promise to obey all
rve any sentence imposed. I am aWere of the penalties and sanctions

 

Defendahes Signature

Directions to the United States Marshal

( ()) The defendant is ORDERED released after processing.

om lial 7 Milde,

Judicial Off icer's “ar

U.S. Magistrate Judge ay A. McAuliffe

Printed name and title

DISTRIBUTION: COURT DEFENDANT  PRETRIALSERVICE U.S.ATTORNEY ~~ U.S. MARSHAL

 

 
